Citation Nr: 0017480	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active military service from September 26, 
1962, to July 31, 1982.  He also had seven years, four 
months, and 15 days of service prior to September 26, 1962, 
to include a period of active duty from May 10, 1955, to 
March 22, 1957.  He died in April 1997, and the appellant is 
his widow.

This matter comes to Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision by the RO that denied 
entitlement to accrued benefits.  The case was remanded by 
the Board in June 1999 to schedule the appellant for a 
personal hearing, which she declined to pursue.


FINDINGS OF FACT

1.  The veteran did not have a pending claim for VA benefits 
at the time of his death.

2.  There were no periodic monetary benefits due to the 
veteran and unpaid at the time of his death.


CONCLUSION OF LAW

Payment of accrued benefits to the surviving spouse of the 
veteran is not warranted.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1000 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should receive accrued 
benefits because her husband died of disability which was 
subsequently determined to be service connected.  She 
maintains that he was unable to file a claim for VA benefits 
prior to his demise because a very short time lapsed between 
the date that he was diagnosed with lung cancer and his 
death, and because he was in a very weakened state owing to 
chemotherapy.

The provisions of 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
1999) provide, in pertinent part, that a veteran's surviving 
spouse may receive "accrued benefits" consisting of up to 
two years of due, but unpaid, benefits to which the veteran 
"was entitled at death under existing ratings or decisions, 
or those based on evidence in the file at date of death . . . 
."  See 38 C.F.R. § 3.1000 (1998) (to the same effect).  For 
a surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d. 
1296, 1299 (Fed. Cir. 1998).

In the present case, the record shows that the veteran did 
not have a claim for VA benefits pending at the time of his 
death.  The record also shows that no periodic monetary 
benefits were due him and unpaid at that time.  Under the 
circumstances, the law is dispositive.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The appeal must be denied.



ORDER

The appeal is denied.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

